Exhibit 10.1


CONSULTING AGREEMENT


This Consulting Agreement (this “Agreement”), dated as of November 2, 2016 (the
“Execution Date”), is made and entered into by and among E. Scott Beattie
(“Beattie”), and Revlon Consumer Products Corporation (“RCPC”) and Revlon, Inc.
(“Revlon” and collectively with RCPC and its subsidiaries, including, without
limitation, Elizabeth Arden, Inc. (“Elizabeth Arden”), the “Company”).
WHEREAS, Beattie was previously employed by Elizabeth Arden as its President and
Chief Executive Officer, and his employment with Elizabeth Arden terminated on
the Execution Date;
WHEREAS, on September 7th, 2016, Revlon acquired Elizabeth Arden (the
“Acquisition”); and
WHEREAS, as consideration for the Company providing Beattie with the
compensation described herein, Beattie agrees to provide advisory services to
the Company as set forth in this Agreement.
NOW THEREFORE, in consideration of the covenants and obligations set forth
herein, Beattie and the Company hereby agree as follows:
1.ADVISORY SERVICES. Beattie agrees to the following:
a.
During the Advisory Period (as defined below), Beattie shall serve as
non-employee senior advisor (“Senior Advisor”) to Fabian Garcia, the Company’s
President and Chief Executive Officer, or his successor (the “CEO”), reporting
directly to the CEO. In his role as Senior Advisor, Beattie shall provide
advice, assistance and cooperation to the Company if, as, when and to the extent
requested by the CEO. Beattie’s services to the CEO shall include, without
limitation, the following: (i) sharing with the CEO Beattie’s expertise,
experience, knowledge of and insight with respect to Elizabeth Arden’s business
and the beauty and fragrance industry in general; (ii) assisting the CEO in the
procurement of new fragrances; (iii) working with the CEO to sustain key
customer and other key stakeholder relations; (iv) assisting the CEO in the
Company’s integration process in connection with the Acquisition (including
assisting in the retention of key talent); and (v) representing the Company in
industry forums, as agreed with and determined by the CEO (any and all of the
foregoing, the “Advisory Services”). Beattie shall provide the Advisory Services
to, and at the direction of, the CEO. Beattie shall be permitted to perform the
Advisory Services from New York City or the State of Florida at any given time
during the Advisory Period, and shall make best efforts to attend all in-person
meetings of Revlon’s Board of Directors (the “Board”). In no event shall the
Advisory Services exceed



1



--------------------------------------------------------------------------------

Exhibit 10.1


a number of hours per month that would result in Beattie providing greater than
20% of the average number of hours Beattie was providing bona fide services to
the Company in the 36-month period prior to the Execution Date.
b.
Beattie acknowledges and agrees that, unless expressly authorized by the CEO or
the Board, or in connection with his services as a member of the Board in
accordance with his fiduciary duties, he is not authorized to speak publicly, or
to issue any other form of communication or disclosure to the public, on behalf
of the Company, to enter into agreements on behalf of the Company or to
otherwise bind the Company.

c.
Advisory Services Pay. In consideration of Beattie’s agreement to provide the
Advisory Services and his actually providing the Advisory Services as, when and
to the extent requested by the CEO, the Company agrees to pay Beattie during the
Advisory Period (and as provided in Section 1(f), if applicable)) a fee at a
rate of five-hundred thousand U.S. dollars ($500,000) per annum (the “Advisory
Services Pay”), which will be payable in equal installments on a monthly basis
starting on November 15, 2016, and on the 15th of every month thereafter during
the applicable period (each such date, a “Regular Payment Date”). Beattie hereby
acknowledges that the Advisory Services Pay shall be inclusive of, and in lieu
of, any cash compensation he is or was otherwise entitled to receive for his
service as a member of the Board.

d.
Business Expenses. The Company shall promptly reimburse Beattie for reasonable
and necessary expenses actually incurred by Beattie in connection with the
business and affairs of the Company and the performance of Beattie’s duties
hereunder, subject to and in accordance with the Revlon Travel and Entertainment
Policy, as in effect from time to time.

e.
Restricted Stock Unit Grant. As soon as reasonably practicable following the
Effective Date (as defined below), Revlon will grant to Beattie a number of
restricted stock units equal to $3 million divided by the NYSE closing price of
Revlon Class A Common Stock on the Effective Date (the “RSU Grant”) pursuant to
the restricted stock unit agreement evidencing the RSU Grant that is consistent
with the terms of this Agreement, substantially in the form attached hereto as
Exhibit A (the “RSU Agreement”). The RSU Grant will vest ratably on each of the
first three anniversaries of the Effective Date (the “Original Vesting
Schedule”), so long as Beattie (i) continues to provide Advisory Services, to
the extent requested by the CEO; and (ii) has not committed a material breach of
Sections 4, 5, 6 or 7 of this Agreement (such sections collectively, the
“Restrictive Covenants”) following written notice by the



2



--------------------------------------------------------------------------------

Exhibit 10.1


Board or the CEO (setting forth in reasonable detail the act(s) alleged to
constitute such breach) and, to the extent curable, has been given 15 days to
cure such breach (a “Restrictive Covenant Breach”), through each applicable
vesting date.
(i)
If the Advisory Period is terminated pursuant to subsections (ii) or (iii) of
Section 1(f) of this Agreement, Beattie will continue to vest in the RSU Grant
in accordance with the Original Vesting Schedule, so long as Beattie has not
committed a Restrictive Covenant Breach.

(ii)
Upon a “Change of Control” (as defined in the RSU Agreement), the unvested
portion of the RSU Grant shall fully vest upon the consummation date of such
Change of Control.

(iii)
In the event that Beattie commits a Restrictive Covenant Breach, Beattie shall
pay to the Company the value of any RSU Grant which vested during the 12-month
period prior to such breach first occurring, in cash, within 10 days of the
Company’s delivery of notice of such breach, and the Company is hereby
authorized to deduct such amount from any other amounts otherwise due to
Beattie.

(iv)
Except as expressly set forth herein, the RSU Grant shall be governed by the
terms and conditions of the RSU Agreement.

f.
The “Advisory Period” shall begin on the day following the Execution Date (the
“Effective Date”) and shall continue until the earliest to occur of:

(i)
the third anniversary of the Effective Date (such three-year period from the
Effective Date, the “Complete Term”);

(ii)
the date on which the Board and/or the CEO notifies Beattie that it no longer
requires Beattie’s provision of the Advisory Services for any reason other than
for Cause (as defined below), or the date of Beattie’s death or permanent and
total disability;

(iii)
the date on which Beattie terminates the Advisory Period as a result of the
Company’s failure to nominate him to the Board (other than in connection with
the existence of Cause);

(iv)
the date on which Beattie notifies the Board and/or the CEO that he no longer
wishes to provide the Advisory Services for any or no reason; or

(v)
the date on which Beattie is terminated by the Company as a result of his
commission of any of the following act(s): (A) the willful material



3



--------------------------------------------------------------------------------

Exhibit 10.1


failure by Beattie to provide or perform the Advisory Services; (B) Beattie’s
commission of any felony or any crime involving moral turpitude; or (C) a
Restrictive Covenant Breach (any such event under clause (A), (B) or (C),
“Cause”). The Board or the CEO shall provide written notice of the same to
Beattie (setting forth in reasonable detail the act(s) alleged to constitute
Cause), who shall then have 15 days to cure such event of Cause, if and to the
extent any occurrence of Cause is determined by the Board in good faith to be
capable of cure.
In order to terminate the Advisory Period pursuant to subsection (ii), (iii) or
(iv) above, the Company or Beattie, as applicable, must provide the other with
at least 15 days’ prior written notice.
In the event the Advisory Period terminates pursuant to subsection (ii) or (iii)
of Section 1(f), and subject to Beattie’s execution of a Release (as defined
below), which Release shall become effective and irrevocable within 60 days of
the Advisory Period being so terminated (the date such Release actually becomes
effective and irrevocable, the “Release Effective Date”), Beattie shall continue
to receive the Advisory Services Pay for a period beginning on the Regular
Payment Date following the Release Effective Date through the end of the
Complete Term; provided that the first such payment shall include any amounts
that would have otherwise been paid during the period from the date the Advisory
Period terminates through such first payment date. Where the maximum period of
60 days for the Release to become effective and irrevocable spans two taxable
years, the Release Effective Date shall be no earlier than the first business
day of the second taxable year, subject to any further delays (if applicable)
required pursuant to Section 9 of this Agreement. For purposes of this
Agreement, the term “Release” shall mean a form of general release in favor of
the Company and its affiliates substantially similar to the “General Release”
included in the Separation and Release Agreement entered into between the
parties on November 2, 2016 (the “Separation Agreement”).
For the avoidance of doubt, upon the conclusion of the Advisory Period for any
reason other than pursuant to subsection (ii) or (iii) of this Section 1(f), the
Advisory Services Pay shall cease, subject to Section 5 of this Agreement.
2.    SERVICE ON BOARD OF DIRECTORS/OTHER RESIGNATIONS. During the Advisory
Period, Beattie shall serve as non-executive Vice Chairman of the Board at the
discretion of, and subject to approval by, the Board, and as long as so elected
by the Company’s shareholders. As of the Effective Date, Beattie shall be
covered (solely with respect to his role and position as a member of the Board)
by the Company’s directors


4



--------------------------------------------------------------------------------

Exhibit 10.1


and officers insurance policy, as in effect from time. By signing this
Agreement, Beattie represents that, prior to or as of the Execution Date, he has
resigned from all other positions that he holds as a director, officer or
otherwise with Elizabeth Arden, subject to the terms of the Separation
Agreement, and agrees to promptly provide any documentation memorializing such
actions as may be requested by the Board. Beattie may continue to serve as a
member of the executive committee of the board of directors of the Personal Care
Products Council (f/k/a the Cosmetic, Toiletry & Fragrance Association) on
behalf of the Company, and may continue to serve as a member of the board of
directors of Red Door Spa, in each case, provided that the Board in its sole
discretion has not requested that Beattie cease to perform such service.
3.    COOPERATION. Beattie agrees, without limitation as to time, to provide his
attendance and truthful testimony where deemed appropriate by the Board, with
respect to any investigation or the Company’s defense or prosecution of any
existing or future claims with respect to any matters about which Beattie has
knowledge by virtue of providing the Advisory Services, by virtue of serving as
a member of the Board or by virtue of his prior services to Elizabeth Arden.
Such assistance and cooperation shall be provided by Beattie without fee or
charge, other than the Company’s reimbursement of reasonable travel expenses.
Assistance shall be given at locations and times mutually agreed upon by Beattie
and the Company, except with respect to mandated court appearances for which
Beattie will make himself available upon reasonable notice.
4.    CONFIDENTIAL INFORMATION.     Unless the Board or CEO consents or directs
Beattie in writing, he will not at any time during or after his service with the
Company, use any Confidential Information (as defined in this Section 4) for his
own benefit or disclose any Confidential Information to anyone outside the
Company or to any employee or consultant of the Company not also having
authorized access to and a legitimate need to know such Confidential
Information, nor shall he direct anyone else to do so. In the event Beattie is
requested or required to make disclosure of any Confidential Information under
any court order, subpoena or other judicial process, he will promptly notify the
Company, take all reasonable steps requested by the Company to defend against
the compulsory disclosure and permit the Company to take control with counsel of
its choice in any proceeding relating to the compulsory disclosure. For purposes
of this Agreement, “Confidential Information” means any information, including
without limitation, any financial information, projections, forecasts, business
plans, synergy and/or cost reduction plans and related actions, mergers and
acquisitions and divestitures, research and development projects, advertising,
marketing and/or promotional plans, new business development projects, status of
any contracts or contractual negotiations, formula, pattern, drawing,
compilation, program, device, method, technique, computer security information,
process, cost data, customer or supplier list or product or related information,
directly or indirectly related to the past, present or anticipated business
affairs of the Company or its affiliates, that derives value, actual or
potential, from not being generally known to the public or to other persons who
can obtain value from its disclosure or use, and any information regarding
personal matters of any directors, officers or employees, or their respective
family members, disclosed to Beattie or known to him through or in the course of
his service with


5



--------------------------------------------------------------------------------

Exhibit 10.1


the Company or its affiliates, directly or indirectly relating to the past,
present or anticipated business affairs of the Company or its affiliates.
Beattie understands that he may not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of Confidential
Information that: (a) is made (i) in confidence to a federal, state or local
government official, or to his attorney, either directly or indirectly; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document that is filed under seal in
a law suit or other proceeding. The restrictions set forth in this Section 4 are
in addition to, and concurrent with, any confidentiality or similar
restrictions, agreements or covenants by which Beattie is otherwise bound.
5.    NON-COMPETITION. During the Restricted Period (as defined in this Section
5), Beattie shall not have any direct or indirect interest (whether as a
director, officer, stockholder, partner, proprietor, associate, employee,
consultant, owner, agent or independent contractor) in any Restricted Entity (as
defined in this Section 5), or engage in any other activity or relationship
which would be contrary to the Company's conflict of interest policy as set
forth in the Revlon Code of Conduct and Business Ethics, as in effect from time
to time. This prohibition does not apply to solely owning, directly or
indirectly, (i) not more than one percent of the issued and outstanding common
stock of a corporation, the shares of which are regularly traded on a national
securities exchange or in the over-the-counter market that would otherwise
constitute a Restricted Entity, or (ii) not more than five percent of the equity
interests in any passive private investment fund that may be invested in a
Restricted Entity. A “Restricted Entity” shall mean any other corporation, firm
or business engaged in a consumer or professional cosmetics, fragrances,
toiletries, skincare, beauty product and/or spa or salon business, or any other
business that is competitive, in any geographical area, with any business of the
Company or any of its affiliates. The “Restricted Period” shall mean the
Advisory Period and: (A) in the event the Advisory Period is terminated pursuant
to subsection (iv) of Section 1(f) of this Agreement, the one-year period
following the date on which the Advisory Period so terminates, subject to the
Company’s continuation of the Advisory Fees during such one-year period; (B) in
the event the Company terminates the Advisory Period pursuant to subsections
(ii) or (iii) of Section 1(f) of this Agreement, the remainder of the Complete
Term, provided that the Company honors its obligations to Beattie under Section
1(f) of this Agreement; or (C) if the Advisory Period is terminated for any
reason other than as provided in subsections (A) and (B) of this Section 5, the
one-year period following the date on which the Advisory Period terminates (but
not beyond the Complete Term). The restrictions set forth in this Section 5 are
in addition to, and concurrent with, any non-competition or similar
restrictions, agreements or covenants by which Beattie is otherwise bound.
6.    NON-SOLICITATION. Beattie hereby agrees that, during the Restricted
Period, he will not, directly or indirectly, solicit, induce, influence, or
attempt to solicit, induce or influence, any person then or previously employed
by or providing services to the Company or its affiliates to terminate his or
her employment or other service relationship with the Company or its affiliates,
or otherwise interfere with any such employment by or association with the
Company or its affiliates for the purpose of associating, as an employee


6



--------------------------------------------------------------------------------

Exhibit 10.1


or otherwise, with any Restricted Entity (as defined in Section 6) or otherwise
encourage any such employee or other service provider to leave his or her
employment or service with the Company. Further, Beattie hereby agrees that he
will not, at any time during the Restricted Period, directly or indirectly,
solicit, induce, influence, or attempt to solicit, induce or influence, any
customer, supplier, licensor and/or vendor of the Company or its affiliates to
divert his, her or its business to any Restricted Entity or otherwise encourage
such customer, supplier, licensor and/or vendor to terminate its business
relationship with the Company or its affiliates or otherwise interfere with any
business or contractual relationship of the Company or its affiliates that may
exist from time to time, including but not limited to with any supplier,
customer, licensor and/or vendor. The restrictions set forth in this Section 6
are in addition to, and concurrent with, any non-solicitation or similar
restrictions, agreements or covenants by which Beattie is otherwise bound.
7.    NON-DISPARAGEMENT. Beattie agrees and acknowledges that he will not at any
time make any statement (orally or in writing) or take any action which, in any
way, disparages the Company or any of its affiliates. The Company agrees that it
shall not, and shall instruct its officers and members of the Board not to,
disparage, criticize or defame Beattie. Nothing in this Section 7 shall prohibit
the Company, its affiliates, Beattie or any other person or entity from
providing truthful and accurate facts where required by lawfully compelled
testimony; provided that Beattie notifies the Company in advance of any such
testimony by Beattie and cooperates with the Company’s reasonable efforts with
respect to such testimony, to the fullest extent permitted by applicable law.
This Section 7 will survive in perpetuity.
8.    BREACH OF AGREEMENT. Notwithstanding anything herein to the contrary,
Beattie agrees that the Company may immediately cease further payment of the
Advisory Services Pay and that Beattie will forfeit any further vesting in the
RSU Grant, and the Company’s obligation to provide any additional consideration
under this Agreement will be void, in the event Beattie commits a Restrictive
Covenant Breach. Beattie agrees that if there is a Restrictive Covenant Breach,
it will be difficult to measure the exact amount of damages. Beattie understands
and agrees that a Restrictive Covenant Breach will constitute a material breach
of this Agreement which will cause the Company to suffer immediate, substantial
and irreparable injury, and which will be a sufficient basis for a court to
award injunctive relief (without the necessity to post bond) and monetary
damages to the Company without affecting the remainder of this Agreement.
9.    SECTION 409A. The intent of the parties is that payments and benefits
under this Agreement shall comply with or be exempt from Internal Revenue Code
Section 409A and applicable guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted in accordance therewith. In no event whatsoever shall the
Company or its affiliates be liable for any tax, interest or penalties that may
be imposed on Beattie by Code Section 409A or any damages for failing to comply
with Code Section 409A or otherwise. To the extent any taxable expense
reimbursement or in-kind benefits under this Agreement is subject to Code
Section 409A, the amount thereof eligible in any calendar year shall not affect
the


7



--------------------------------------------------------------------------------

Exhibit 10.1


amount eligible for any other calendar year, in no event shall any expenses be
reimbursed after the last day of the calendar year following the year in which
Beattie incurred such expenses, and in no event shall any right to reimbursement
or receipt of in-kind benefits be subject to liquidation or exchange for another
benefit. Notwithstanding any provisions of this Agreement to the contrary, if
Beattie is a “specified employee” (within the meaning of Code Section 409A and
determined pursuant to any policies adopted by the Company consistent with Code
Section 409A), at the time of Beattie’s separation from service, and if any
portion of the payments or benefits to be received by Beattie upon separation
from service would be considered deferred compensation under Code Section 409A
and cannot be paid or provided to Beattie without Beattie incurring taxes,
interest or penalties under Code Section 409A, amounts that would otherwise be
payable pursuant to this Agreement and benefits that would otherwise be provided
pursuant to this Agreement, in each case, during the six-month period
immediately following Beattie’s separation from service will instead be paid or
made available on the earlier of (i) the first business day of the seventh month
following the date of Beattie’s separation from service or (ii) Beattie’s death.
Each payment under this Agreement is intended to be a “separate payment” and not
one of a series of payments for purposes of Code Section 409A.
10.    GOVERNING LAW; JURISDICTION; WAIVER OF TRIAL BY JURY. This Agreement
shall be governed by, and construed pursuant to, the laws of the State of New
York applicable to transactions executed and to be wholly performed in New York
between residents thereof, without regard to the state’s conflict of law
provisions that would require application of the laws of a different
jurisdiction, except as otherwise preempted by the laws of the United States.
The parties consent and agree to the exclusive jurisdiction of the Federal and
State courts sitting in the County of New York for all purposes. ALSO, AS A
MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT, TO THE EXTENT
ALLOWED BY LAW, THE PARTIES KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION BASED ON THIS AGREEMENT
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT, THE CONSULTING
RELATIONSHIP, OR ACTIONS OR INACTIONS OF ANY PARTY HERETO. If any action shall
be brought to enforce or interpret any of the terms or conditions of this
Agreement, the party that substantially prevails shall be entitled to its or his
reasonable attorneys’ fees and costs.
11.    ENTIRE AGREEMENT. Except as explicitly set forth in this Agreement, the
RSU Agreement and the Separation Agreement, this Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter
hereof, and supersedes all prior agreements, arrangements and understandings,
written or oral, relating to the subject matter hereof including, but not
limited to, any emails or term sheets. No representation, promise or inducement
has been made by either party that is not embodied in this Agreement, and
neither party shall be bound by or liable for any alleged representation,
promise or inducement not so set forth. In entering into, performing and
enforcing this Agreement, each of Beattie and the Company disclaim any reliance
whatsoever on any representations, warranties, promises, understandings or
arrangements that are not expressly set forth, or referred to, in this
Agreement. The failure


8



--------------------------------------------------------------------------------

Exhibit 10.1


of a party to insist upon strict adherence to any term of this Agreement on any
occasion shall not be considered a waiver thereof or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement.
12.    ASSIGNMENT. This Agreement shall be binding upon the parties hereto and
their successors and permitted assignees. This Agreement, and Beattie’s rights
and obligations hereunder, may not be assigned by the parties, nor may the
parties pledge, encumber or anticipate any payments or benefits due hereunder,
by operation of law or otherwise.
13.    SEVERABILITY. Any provision of this Agreement that is held to be invalid
or unenforceable under any applicable law or regulation shall, to the extent of
any such invalidity or unenforceability, be deemed by the parties (a) to be
modified to the extent necessary to cure such invalidity or unenforceability and
to carry out so far as possible the intention manifested by the provision in
question or (b) if necessary, to be omitted from this Agreement, but such
invalidity or unenforceability, and such resulting modification or omission,
shall not invalidate or render unenforceable the remaining provisions of this
Agreement.
14.    CONSTRUCTION OF AGREEMENT. The parties hereto acknowledge and agree that
each party has reviewed and negotiated the terms and provisions of this
Agreement and has contributed to its drafting. Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement. Rather, the
terms of this Agreement shall be construed fairly as to both parties hereto and
not in favor or against either party. The parties further agree that the
recitals set forth in the beginning of this Agreement shall constitute
substantive terms of this Agreement.
15.    INDEPENDENT CONTRACTOR. Beattie warrants that, during the Advisory
Period, Beattie will at all times be and remain an independent contractor, and
will not be considered the agent, partner, principal or employee of the Company
or any of its affiliates. Beattie will be free to exercise his own judgment as
to the manner and method of providing the Advisory Services to the Company,
subject to applicable laws and requirements reasonably imposed by the Company.
Beattie acknowledges and agrees that, during Advisory Period, he will not be
treated as an employee of the Company or any of its subsidiaries or affiliates
for purposes of federal, state or local income or other tax withholding, nor
unless otherwise specifically provided by law, for purposes of the Federal
Insurance Contributions Act, the Social Security Act, the Federal Unemployment
Tax Act or any workers’ compensation law of any state or country (or subdivision
thereof), or for purposes of benefits provided to employees of the Company or
any of its affiliates under any employee benefit plan, program, policy or
arrangement (including, without limitation, vacation, holiday and sick leave
benefits, insurance coverage and retirement benefits). Beattie acknowledges and
agrees that, as an independent contractor, he will be required to pay (and that
the Company will not withhold or remit) any applicable taxes on the fees paid to
him by the Company, and to provide workers’ compensation insurance and any


9



--------------------------------------------------------------------------------

Exhibit 10.1


other coverage required by law. Beattie will at all times indemnify, hold
harmless and defend the Company for all liabilities, losses, damages, costs
(including, without limitation, legal costs and other professional fees on an
indemnity basis) and expenses of whatsoever nature incurred or suffered by the
Company or any of its affiliates arising from Beattie’s performance of or breach
of Beattie’s obligations or warranties under this Agreement. Beattie hereby
acknowledges that he will have no recourse against the Company (or any of its
directors, officers, personnel, representatives, agents, successors or
affiliates) for any such liability, loss, damage, cost or expense.
16.    WORK PRODUCT.
(a) Beattie acknowledges that any and all records, files, notes and working
papers relating to the Advisory Services and all trademarks, artwork, logos,
graphics, video, text, data and other materials and information supplied by the
Company to Beattie in connection with this Agreement, shall remain the sole and
exclusive property of the Company to be used only in connection with the
Advisory Services.
(b)    All work product, including, without limitation, all records, files,
notes and working papers, inventions, ideas, know how, data, designs, artwork,
text, sketches, drawings, notebook and labbook entries, works and improvements
of any kind whatsoever, whether of a technical, artistic or economic nature or
otherwise, made or conceived by Beattie, either solely or jointly with others
(including, without limitation, with the Company or its affiliates), which
result from the Advisory Services (collectively, the “Work Product”) shall be
the sole property of the Company and its designees. Beattie hereby agrees to
promptly: (i) communicate and to assign to the Company or its designees all such
Work Product, (ii) execute and deliver all papers, instruments and assignments
requested by the Company or its designees, (iii) perform any other reasonable
act that the Company or its designees may require to vest in the Company or its
designees all right, title and interest in and to all patents, copyrights,
trademarks and other rights in and to the Work Product in any and all countries,
and (iv) communicate, cooperate and provide all relevant information required by
any attorney of the Company or its affiliates or any of their designees for the
preparation of any patent, trademark, domain name, copyright and/or other
similar filing. All Work Product and other material developed or acquired by
Beattie, whether solely or jointly with others, in the course of performing the
Advisory Services, as well as all information and material furnished to Beattie
by the Company, whether or not patented, copyrighted or trademarked, shall
remain the property of the Company and its affiliates and shall be held by
Beattie as their custodian in strict confidence in accordance with the
confidentiality provisions of this Agreement and as a trade secret which is the
property of the Company or its affiliates.
17.    COUNTERPARTS. This Agreement may be executed in separate counterparts,
each of which will be deemed to be an original and both of which taken together
will constitute one and the same agreement.




10



--------------------------------------------------------------------------------

Exhibit 10.1






18.    


11



--------------------------------------------------------------------------------


Exhibit 10.1




IN WITNESS WHEREOF, this Agreement is executed as of the date set forth below.
11/2/2016    /s/ E. Scott Beattie
Date    Name
REVLON CONSUMER PRODUCTS CORPORATION
11/3/2016    By /s/ Michael T. Sheehan
Date                
Senior Vice President, Deputy General Counsel and Secretary




REVLON, INC.
11/3/2016    By /s/ Michael T. Sheehan
Date    
Senior Vice President, Deputy General Counsel and Secretary


































12



--------------------------------------------------------------------------------

Exhibit 10.1








13

